DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 1/12/21 has been received and considered.  In the response, Applicant amended claims 1 and 7 and added claim 8.  Therefore, claims 1-8 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otten et al. (pat. no. 20180353828).
Regarding claim 1, Otten discloses a method performed in a system for measuring ball spin, the system comprising a simulator including a photographing device and a processor (“After capturing an image in step 206, the process proceeds to step 208, where the captured 

and the method comprising the steps of: by the photographing device, photographing a plurality of images of a ball hit by a user; by the processor, acquiring information on a mark appearing in a region corresponding to the ball hit by the user in each of the plurality of images in which the ball is photographed (“In example embodiments a ball flight analysis system 100 in accordance with principles of inventive concepts, as illustrated in the conceptual block diagram of FIG. 1, may employ a trigger 102 responsive to movement to activate an illumination source 104 that employs a strobed infrared (IR) light. In such embodiments an infrared imaging device 106 captures images of a ball in flight and an image analyzer 108 analyzes the plurality of images (or a single image, with a plurality of ball "snapshots") to determine one or more ball flight characteristics, such as speed, launch angle, or spin (which may be in terms of spin rate and spin direction), for example. System 100 may employ such flight characteristics to provide feedback to a user, through the user interface 110, and may employ the flight characteristics to simulate a ball's flight and to couple the ball's simulated flight path to a simulated game or training session through the user interface 110, for example”, [0060]; “In example embodiments imager 316 captures multiple images of a marked golf ball in flight in one exposure. The golf ball is illuminated a plurality of times during the single exposure time by IR strobe 314. …As will be described in greater detail below, processor 3100 may determine from the multiple golf ball images: the ball's launch angle, the ball's speed, the ball's angular velocity (in revolutions per minute (RPM) and axis of rotation, for example”, [0083]; “In step 508 the process locates reference marks, or fiducials, that have been placed on the ball to aid in analysis of the ball's 

by the processor, determining whether it is possible to directly calculate physical quantities related to spin of the ball on the basis of the information on the mark; and by the processor, when it is determined that it is not possible to directly calculate the physical quantities related to spin of the ball on the basis of the information on the mark, estimating the physical quantities related to spin of the ball on the basis of physical quantities related to at least one of a speed and an angle of the ball or a club hitting the ball (“That is, system 100 may provide features just described in conjunction with operation of platform 300, along with golf ball flight analytics and 
Regarding claim 4, Otten discloses in the estimating step, the physical quantities related to spin of the ball are estimated with reference to a relationship between physical quantities related to at least one of speeds and angles of a plurality of different balls or a club hitting the plurality of different balls, and physical quantities related to spin of the plurality of different balls ([0139]).
Regarding claim 6, Otten discloses a non-transitory computer-readable recording medium 
Claim 7 is directed to a system that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 8, Otten discloses a display device, and the method further comprises the step of: by the display device, displaying a movement of the ball on the basis of the physical quantities (“System 100 may employ such flight characteristics to provide feedback to a user, through the user interface 110, and may employ the flight characteristics to simulate a ball's flight and to couple the ball's simulated flight path to a simulated game or training session through the user interface 110, for example”, [0060]).
Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on January 12, 2021 have been fully considered but they are not entirely persuasive.
The rejection to claims 6 and 7 based on 35 U.S.C. §112 have been withdrawn based on the current amendments to those claims.
The rejection to claims 1-7 based on 35 U.S.C. §101 have been withdrawn based on the current amendments to those claims.  The claims recite a photographing device which incorporates an abstract idea in to a practical application.
In addition, new grounds of rejection based on newly found art is detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.